                  Case 3:17-cv-07210-SK Document 290 Filed 07/02/21 Page 1 of 2



     BRIAN D. NETTER
 1   Deputy Assistant Attorney General
     STEPHANIE HINDS
 2   United States Attorney
     MARCIA BERMAN
 3   Assistant Branch Director
     R. CHARLIE MERRITT
 4   KEVIN P. HANCOCK
     Trial Attorneys
 5   U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street NW
 7   Washington, DC 20005
     Telephone: (202) 514-3183
 8   Fax: (202) 616-8470
     E-mail: kevin.p.hancock@usdoj.gov
 9
     Counsel for Defendants
10
                                     UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
      MARTIN CALVILLO MANRIQUEZ, et al.,
13                                                      No. 3:17-cv-7210-SK
14
                                   Plaintiffs,
15                                                      NOTICE OF CHANGE IN COUNSEL
16               v.

17    UNITED STATES DEPARTMENT OF
      EDUCATION, et al.,
18
19                                 Defendants.
20
21             Pursuant to Local Rule 5-1(c)(2)(C), Defendants hereby notify the Court of a change in

22 counsel. Attorney Kevin P. Hancock is leaving employment with the U.S. Department of Justice,
23 and therefore withdraws as counsel for Defendants. Attorney R. Charlie Merritt of the U.S.
24 Department of Justice will continue to represent Defendants in this case.
25
     Dated: July 2, 2021                              Respectfully submitted,
26
27                                                    BRIAN D. NETTER
                                                      Deputy Assistant Attorney General
28
                                                      MARCIA BERMAN

     Notice of Change in Counsel
     No. 3:17-cv-7210-SK
                                                  1
                  Case 3:17-cv-07210-SK Document 290 Filed 07/02/21 Page 2 of 2



                                                Assistant Branch Director
 1
                                                /s/ Kevin P. Hancock
 2                                              R. CHARLIE MERRITT (VA Bar # 89400)
                                                KEVIN P. HANCOCK
 3                                              Trial Attorneys
                                                U.S. Department of Justice
 4                                              Civil Division, Federal Programs Branch
                                                1100 L Street NW
 5                                              Washington, DC 20002
                                                Telephone: (202) 514-3183
 6                                              Fax: (202) 616-8470
                                                kevin.p.hancock@usdoj.gov
 7
                                                Counsel for Defendants
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Change in Counsel
     No. 3:17-cv-7210-SK


                                                2
